Citation Nr: 1137570	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-17 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral hands.

2.  Entitlement to an initial rating in excess of 50 percent, and in excess of 30 percent from May 12, 2006, for service-connected adjustment disorder with anxiety and depression (psychiatric disability).  

3.  Entitlement to an initial rating in excess of 10 percent for right ankle disability.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of meniscus tear of the right knee.  

5.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.  

6.  Entitlement to an initial rating in excess of 10 percent for retropatellar pain syndrome in the left knee.

7.  Entitlement to an initial compensable rating for dyshidrosis of the bilateral hands.

8.  Entitlement to an initial compensable rating for onychomycosis of the bilateral feet.

9.  Entitlement to an initial compensable rating, and in excess of 10 percent from April 29, 2008, for migraine headaches.

10.  Entitlement to an initial compensable rating, and in excess of 10 percent from April 23, 2008, for peptic esophagitis.  

11.  Entitlement to an initial compensable rating for left shoulder tendonitis.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel





INTRODUCTION

The Veteran served on active duty from November 1994 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas, and Houston, Texas, respectively.  Original jurisdiction of the Veteran's claims file is currently at the Houston RO.  

A September 2008 rating decision increased the Veteran's rating for migraine headaches to 10 percent disabling, effective April 29, 2009, and increased his peptic esophagitis to 10 percent, effective April 23, 2009.  Although this was a partial grant of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2011, the Veteran appeared and testified at a videoconference hearing at the Houston RO.  A transcript is of record.  

The issue of entitlement to increased ratings for right ankle disability, bilateral knee disabilities, lumbosacral strain, dyshidrosis of the bilateral hands, bilateral onychomycosis, migraine headaches, peptic esophagitis, left shoulder tendonitis, and the service connection claim for arthritis of the bilateral hands are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In July 2011, prior to the promulgation of a decision in the appeal, the Board received the Veteran's withdrawal of the appeal of an increased rating for the Veteran's psychiatric disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for entitlement to an increased rating for a psychiatric disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2010).  The Veteran has withdrawn the appeal of an increased rating for a psychiatric disorder and, hence, there remains no allegation of error of fact or law of this claim for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to an increased rating for a psychiatric disorder, and it is dismissed.


ORDER

The appeal of entitlement to an increased rating for adjustment disorder with anxiety and depression is dismissed.  


REMAND

Upon preliminary review of the evidence of record, and in light of the Veteran's July 2011 videoconference hearing testimony, the Board finds that further evidentiary development is necessary regarding the remaining increased rating claims, and his claim of service connection for arthritis of the bilateral hands.

Increased ratings

During the Veteran's July 2011 hearing, he testified to worsening symptoms for all his increased ratings claims.  He was first awarded service connection for these disabilities in January 2005, and the most recent VA examinations were performed in April and May 2008.  He specifically related that he sometimes must have his wife help dress him; he has now installed special equipment to be more mobile around the home; his work life has been impacted more by his disabilities; the amount of pain medication he takes daily has increased; and he uses additional appliances such as a cane and ankle braces to help with ambulation.  He testified that the symptoms of his disabilities have worsened each year since he separated from service.

Based upon the Veteran's testimony that he feels his symptoms have worsened with respect to his right ankle, bilateral knees, lumbar spine, dyshidrosis of the bilateral hands, bilateral onychomycosis, migraine headaches, peptic esophagitis, and left shoulder disability, and the fact that his last VA examinations were in April and May 2008, the Board finds that another VA examination is necessary to determine the current severity of these disabilities.  

Service connection 

The Veteran contends that the onset of his bilateral hand pain was during his period of active duty.  He states that he has had pain in his hands since separation, and it has increased in severity.  It appears as though the Veteran was first diagnosed as having arthritis in his hands in 2007.

The Board finds that there is insufficient medical evidence in which to decide the Veteran's claim of service connection for a bilateral disability of the hands.  The Veteran is certainly competent to report the onset of his bilateral hand pain as occurring during service, and that it has continued since.  Moreover, the Veteran's arthritis of the hands was diagnosed only three years following service.  The Veteran has not, however, been afforded a VA examination in conjunction with his claimed bilateral hand disability.  The Board ultimately finds that the low threshold pursuant to McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) is met, and that a VA examination is required to determine whether the Veteran's claimed bilateral hand disability was caused or worsened by service. 

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding treatment records with the claims file. 

2.  Schedule the Veteran for a VA examination(s) to determine the current severity of his symptoms related to his right ankle, bilateral knees, lumbar spine, dyshidrosis of the bilateral hands, bilateral onychomycosis, migraine headaches, peptic esophagitis, and left shoulder disability.  The Veteran's claims folder should be made available to the examiner.  The examiner is requested to perform all necessary clinical testing.  The examiner should then provide an opinion as to the current severity of these disabilities-including range of motion testing for the musculoskeletal disabilities.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral hand disability.  The Veteran's claims folder should be made available to the examiner for review.  The examiner is asked to perform all necessary clinical testing and render all appropriate diagnoses based upon the reported symptomatology.  The examiner should then render an opinion as to whether it is at least as likely as not that any currently diagnosed bilateral hand disability had its onset during service.  The examiner is to keep in mind that the Veteran is already in receipt of service connection for bilateral dyshidrosis of the hands.  In reaching his/her opinion, the examiner should specifically address the Veteran's contentions that he had bilateral hand pain during and since service. 

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

4.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


